Office Action

Restriction under 35 USC 121
This application discloses the following embodiments:

Embodiment 1 – Figs. 1.1-1.7, directed to a design for a nut with washer, wherein the claim is embodied in a portion of the washer

Embodiment 2 – Figs. 2.1-2.7, directed to a design for the same nut with washer as shown in Embodiment 1, but wherein the claim is embodied in the entire nut and a portion of the washer

Embodiment 3 – Figs. 3.1-3.7, directed to a design for the same nut with washer as shown in Embodiment 1, but wherein the claim is embodied in a different portion of the washer

Embodiment 4 – Figs. 4.1-4.7, directed to a design for the same nut with washer as shown in Embodiment 1, but wherein the claim is embodied in the entire nut and a different portion of the washer

Embodiment 5 – Figs. 5.1-5.7, directed to a design for a nut with a washer, wherein the claim is embodied in a portion of the washer

Embodiment 6 – Figs. 6.1-6.7, directed to a design for the same nut with washer as shown in 

Embodiment 5, but wherein the claim is embodied in the entire nut and a portion of the washer

Embodiment 7 – Figs. 7.1-7.7, directed to a design for the same nut with washer as shown in Embodiment 5, but wherein the claim is embodied in a different portion of the washer

Embodiment 8 – Figs. 8.1-8.7, directed to a design for the same nut with washer as shown in Embodiment 5, but wherein the claim is embodied in the entire nut and a different portion of the washer 

Embodiment 9 – Figs. 9.1-9.7, directed to a design for a washer, wherein the claim is embodied in a portion of the washer

Embodiment 10 – Figs. 10.1-10.7, directed to a design for the same washer as shown in Embodiment 9, but wherein the claim is embodied in a different portion of the washer

Embodiment 11 – Figs. 11.1-11.7, directed to a design for the same washer as shown in Embodiment 9, but wherein the claim is embodied in a different portion of the washer

Embodiment 12 – Figs. 12.1-12.7, directed to a design for the same washer as shown in Embodiment 9, but wherein the claim is embodied in a different portion of the washer

Embodiment 13 – Figs. 13.1-13.7, directed to a design for a washer, wherein the claim is embodied in a portion of the washer

Embodiment 14 – Figs. 14.1-14.7, directed to a design for the same washer as shown in Embodiment 13, but wherein the claim is embodied in a different portion of the washer

Embodiment 15 – Figs. 15.1-15.7, directed to a design for the same washer as shown in Embodiment 13, but wherein the claim is embodied in a different portion of the washer

Embodiment 16 – Figs. 16.1-16.7, directed to a design for the same washer as shown in Embodiment 13, but wherein the claim is embodied in a different portion of the washer

Embodiment 17 – Figs. 17.1-17.7, directed to a design for a washer, wherein the claim is embodied in a portion of the washer

Embodiment 18 – Figs. 18.1-18.7, directed to a design for a washer, wherein the claim is embodied in a portion of the washer

Embodiment 19 – Figs. 19.1-19.7, directed to a design for the same washer as shown in Embodiment 18, wherein the claim is embodied in the entire washer

Embodiment 20 – Figs. 20.1-20.7, directed to a design for a driver, wherein the claim is embodied in a portion of the driver

Embodiment 21 – Figs. 21.1-21.7, directed to a design for the same driver as shown in Embodiment 20, but wherein the claim is embodied in a different portion of the driver

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  

The fact that Embodiments 1-8, Embodiments 9-19, and Embodiments 20-21 are directed to independent inventions (Embodiments 1-8 are designs for a nut and washer, Embodiments 9-19 are designs for a washer, and Embodiments 20-21 are designs for a driver) creates patentable distinction between those groups of Embodiments, as there is no apparent relationship between these disparate articles disclosed in the application. While the specification includes a description that states, “Each design consists of nuts, washers, drivers, or combinations thereof”, the application does not particularly point out or distinctly claim a particular combination other than the nut and washer designs shown in Embodiments 1-8. See MPEP 1504.05, I. For this reason, Embodiments 1-8 are patentably distinct from Embodiments 9-19 and Embodiments 20-21, Embodiments 9-19 are patentably distinct from Embodiments 1-8 and Embodiments 20-21, and Embodiments 20-21 are patentably distinct from Embodiments 1-9 and Embodiments 10-19.

The designs as grouped below are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  See Ex parte Sanford, 1914 CD 69; 204 OG 1346 (Comm'r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). 

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiments 1, 5*
*While applicant identifies these designs as separate embodiments, and while these designs are embodied in different articles, the claimed designs themselves are identical

Group II: Embodiment 2
Group III: Embodiment 3

Group IV: Embodiment 4, 8*
*While applicant identifies these designs as separate embodiments, and while these designs are embodied in different articles, the claimed designs themselves are identical

Group V: Embodiment 6

Group VI: Embodiment 7

Group VII: Embodiment 9, 13, 17, 18*
*While applicant identifies these designs as separate embodiments, and while these designs are embodied in different articles, the claimed designs themselves are identical

Group VIII: Embodiment 10

Group IX: Embodiment 11

Group X: Embodiment 12, 16, 19*
*While applicant identifies these designs as separate embodiments, and while these designs are embodied in different articles, the claimed designs themselves are identical

Group XI: Embodiment 14

Group XII: Embodiment 15

Group XIII: Embodiment 20

Group XIV: Embodiment 21


Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

The issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made; see MPEP § 1504.05. MPEP § 803 does not apply to design applications because this is an instance where other provisions have been made for design practice; see 35 USC 171. In addition, because of the single-claim regulation stated in 37 CFR 1.153, once the presence of patentably distinct designs in the application has been determined, the decision to restrict is not at the examiner’s discretion. 

In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

______________________________________________________________________________


Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.



Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911